department of the treasury internal_revenue_service washington d c date uniform issue list t ep ra t4 xxxxxkxxxxxkxxxx xxxxxxxxxkxkxkxkxk xxxxxkxxxxxkxkxxx legend taxpayer a xxxxxxxx individual c xxxxxxxx bank j xxxxxxxx financial_institution f xxxxxxxx form a plan x ira x amount a amount b date date date dear xxxxx xxxxxxxx- xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx xxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date date and date in which your authorized representative requested on your behalf a waiver of xxxxxxxxx page the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount a taxpayer a asserts that her failure to accomplish a timely rollover within the 60-day period prescribed by sec_408 was due to an error made by bank j taxpayer a represents that she received a distribution of amount a from plan x intending to roll over the distribution into an ira at bank j to effect the transfer taxpayer a met with an employee of bank j and a financial investment_advisor on date a check issued from financial_institution f in amount a was given to a bank j representative to establish ira x at bank j amount a was invested in several funds within ira x including an annuity certificates of deposit cds and other investment funds on date taxpayer a was contacted by bank j regarding investing a portion of amount a amount b in cds taxpayer a assumed these cd’s would be held in ira x however individual c an employee of bank j incorrectly completed form a which resulted in amount b being deposited into four non-ira cds taxpayer a did not realize that amount b had not been deposited into ira x until date taxpayer a represents that she intended for the entire distribution to remain in ira x and that bank j incorrectly deposited amount b into four non-ira accounts documentation provided indicates that bank j incorrectly deposited amount b into four non-ira accounts based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or xxxxxxxxxk page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by an error made by bank j which resulted in amount b being deposited into four non- ira accounts therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount b will be considered a valid rollover_contribution within the meaning of sec_408 of the code xxxxxxxxx page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxxxxx id xx-xxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
